--------------------------------------------------------------------------------

Exhibit 10.9




The Partnership has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2  under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of an
asterisk *.


September 13, 2007


PETROLEUM DEVELOPMENT CORP
9720 B CANDALARIA NE
ALBUQUERQUE, NM 87112-1498


ATTN. Lease Contract Administration


 
RE:
LEASE PURCHASE AGREEMENT NUMBER 93625R01



Dear Lease Contract Administrator


This confirm Shell Trading (US) Company’s (“STUSCO”) agreement to buy and
PETROLEUM DEVELOPMENT CORP’s (“Seller”) agreement to sell and deliver crude oil
production from the lease(s) described in the enclosed Attachment(s) to carriers
designated by STUSCO. Provisions relating to crude type(s), decimal interest(s)
for purchase from each lease, price, payment for crude oil and payment of taxes
are stated in Attachment(s).


This agreement will continue from the effective date indicated on Attachment(s)
until the 1st of the month following either party’s thirty (30) days advance
written notice of cancellation and is also subject to the terms and conditions
stated in the General Provisions, a copy of which is attached hereto and made
part hereof.


Please confirm by fax to [713-246-8531] that the above accurately records the
terms and conditions or our agreement. If a reply is not received in ten (10)
business days it will constitute acceptance of terms stated herein.



 
Regards;
     
/s/ Patrick Clements
 
PATRICK CLEMENTS
 
SHELL TRADING (US) COMPANY



PETROLEUM DEVELOPMENT CORP
By:
/s/ Tina R. Smith
 
Date:
12/23/07
 


 
 

--------------------------------------------------------------------------------

 

Shell Trading (US) Company General Provisions
1. The specific agreement terms stated on page one and on Attachment(s) to this
agreement shall control over the following general provisions and altogether
comprise an integrated contract between Shell Trading (US) Company and Seller.
2. The term “crude oil” as used in this agreement shall include all marketable
liquid hydrocarbons.
3. All crude oil delivered to STUSCO under this agreement shall be merchantable
crude oil. Title and risk of loss shall pass to STUSCO as soon as STUSCO
receives such crude oil into its custody or that of any carrier designated by
it.
4. STUSCO shall compute quantity and quality and make corrections for
temperature and deductions for impurities according to the prevailing API/ASTM
standards in effect at the time and place of delivery and the laws and
regulations prescribed by the governmental authorities having jurisdictions.
5. Seller warrants that all crude delivered under this agreement will be
produced and delivered in compliance with all applicable laws and regulations
prescribed by the governmental authorities having jurisdiction.
6. If STUSCO makes payment to the individual owners of interest in the crude oil
to be delivered to STUSCO under this agreement, Seller agrees to provide
accurate information concerning each owner’s title sufficient to enable STUSCO
to make such payments to protect, indemnify and hold harmless STUSCO from any
claims resulting from errors or omissions in such information. STUSCO agrees to
protect, indemnify and hold harmless Sellers from any claims resulting from
errors or omission made by STUSCO in making payments in accordance with the
information provided by Seller.
7. If payments by STUSCO to Seller include payments for interest owned by others
in the crude oil, Seller agrees to pay all persons and entities who may have any
right, title or interest in and to the crude oil and further agrees to protect,
indemnify and hold harmless STUSCO from any claims for payment by any such
person or entities.
8. The total purchase price paid to Seller by STUSCO for crude oil and/or
condensate shall be calculated as set forth in the agreement. If STUSCO is the
first purchases of the crude and/or condensate, STUSCO shall have the right to
withhold from the total purchase price the amount of applicable production
and/or severance taxes and STUSCO shall remit to the appropriate taxing
authorities said taxes as withheld from the payment. If the amount of production
and/or severance taxes owned to the taxing authorities is greater that the
amount withheld and remitted by STUSCO, Seller agrees to reimburse STUSCO for
any excess production and/or severance tax that is required to be remitted to
the taxing authorities.
9. Neither party shall be liable to the other for failure or delay in making or
accepting delivery hereunder to the extent such failure or delay may be due to
compliance with acts, orders, regulations or requests of any federal, state or
local civilian or military authority or any person purporting to act therefore;
riots; strikes; labor difficulties; actions of the elements; transportation
difficulties; any subsequently enacted law or regulation having a material
adverse economic impact upon either party’s ability to perform this agreement;
or any other cause reasonably beyond the control of such Party, whether similar
or not.
10. This agreement shall be governed by the laws of the state in which the crude
oil is produced.
11. In addition to the legal rights provided by the terms and provisions of this
document, the Seller may have certain statutory rights under the laws of the
state of production.
12/ Limitation of Liability – Neither party shall be liable for indirect,
special, or consequential damages.
13. Hazard Communication – “Seller shall provide its Material Safety Data Sheet”
(MSDS) to STUSCO. STUSCO acknowledges the hazards and risks in handling and
using crude oil. STUSCO shall read the MSDS and advise its employees, its
affiliates and appropriate contractors who may purchase or come into contact
with such crude oil, about the hazards of crude oil, as well as the
precautionary procedures for handling said crude oil, which are set for in such
MSDS and any supplementary MSDS or written warning(s) which Seller may provide
to STUSCO from time to time. If Seller fails to provide the MSDS, STUSCO will
provide MSDS annually to its relevant employees, affiliates, and appropriate
contractors.”

 
 

--------------------------------------------------------------------------------

 
PAGE 1

 
SHELL TRADING (US) COMPANY


ATATCHMENT 1-000
RECEIPT LEASES


COMPANY NAME
PETROLEUM DEVELOPMENT CORP

STUSCO / OTHER CO CONTRACT:    93625P01
EFFECTIVE DATE
AUGUST 1, 2007



LEASE HEADER
 
LEASE NUMBER
 
PROPERTY NAME / COUNTY, STATE
 
OTHER COMPANY
LEASE NUMBER
 
OPERATOR NAME
 
PAY TERMS
 
TAX STAT
 
PRICE BASIS
 
PRICE DIFF
 
PURCHASE DECIMAL
   
97020
 
Violet Olson 31-28H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
Williams, ND
                                                                     
97021
 
FUNK 44-SH
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
BURKE, ND
                                                                     
97022
 
ELLIS 44-20H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
D
 
UAZ
 
[*]
 
1.0000000
       
BURKE, ND
                                                                     
97023
 
JEPSEN 11-19H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
BURKE, ND
                                                                     
97024
 
CARMONA 31-1H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
MC KENZI, ND
                                                                     
97025
 
KLATT 34-33E
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
DUNN, ND
                                                                     
97026
 
FEDORA 34-22H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
DUNN, ND
                                                                     
97027
 
CONNOLLY 34-36H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
DUNN, ND
                                                                     
97028
 
BUEHNER 21-2H
     
PETROLEUM DEVELOPMENT CORP
 
DA
 
A
 
UAZ
 
[*]
 
1.0000000
       
DUNN, ND
                           



 
 

--------------------------------------------------------------------------------

 
 
PAGE 2
 
 
SHELL TRADING (US) COMPANY

 
COMPANY NAME
PETROLEUM DEVELOPMENT CORP

STUSCO / OTHER CO CONTRACT:    93625P01
EFFECTIVE DATE
AUGUST 1, 2007



NOTES


PAYMENT TERMS


DA
=  BY STUSCO TO SELLER

 
TAX STATUS


A
=  STUSCO IS 1ST PURCAHSER, STUSCO WILL COLLECT & REMIT



D
=  TO BE PAID BY SLLER

 
PRICE BASIS


UAZ
=  PRICE SHALL BE IN ACCORDANCE WITH THE CALENDER MONTH AVERAGE OF THE NYMEX
NEAR MONTH WEST TEXAS INTERMEDIATE TYPE CRUDE OIL, DEEMED 40.0 DEGREES APT
GRAVITY, DAILY SETTLEMENT PRICES FOR THE MONTH OF DELIVERY, FOR ALL TRADING
DAYS, EXCLUDING WEEKENDS AND HOLIDAYS, ADJUSTED FOR A MONTHLY NEGOTIATED
CLEARSBROOKDIFFERNTIAL TO BE PROVIDED SELLER BY STUSCO

 
 

--------------------------------------------------------------------------------